Citation Nr: 0617696	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  05-31 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a disability rating higher than 10 percent 
for eczematous dermatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 2004 and July 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The veteran presented testimony at a Travel Board hearing, 
conducted at the RO and chaired by the undersigned Veterans 
Law Judge in November 2005.  A transcript of the hearing is 
associated with the claims files.

A motion to advance this case on the docket due to the 
veteran's health was granted by the Board in June 2006.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).

The issue of entitlement to a higher initial rating for 
eczematous dermatitis is addressed in the remand that follows 
the order section of this decision.


FINDING OF FACT

The veteran has PTSD that is etiologically related to a 
confirmed in-service stressor.




CONCLUSION OF LAW

PTSD was incurred as a result of active duty.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (f) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for PTSD.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), are applicable to the 
veteran's claim.  They provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the Board has found the evidence 
currently of record to be sufficient to establish the 
veteran's entitlement to service connection for PTSD.  
Therefore, no further development of the record is required 
with respect to the matter decided herein.  

Although the record reflects that the originating agency has 
not provided VCAA notice with respect to the initial-
disability-rating and effective-date elements of the claim, 
those matters are not currently before the Board and the 
originating agency will have the opportunity to provide the 
required notice before deciding those matters.

Legal Criteria

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).
The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau at 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Analysis

The record does not show that the veteran engaged in combat 
with the enemy within the meaning of provisions establishing 
the combat presumption.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  Although the veteran's military occupational 
specialty was combat engineer, this by itself neither 
establishes nor precludes participation in actual combat.  

It is also notable that the veteran did not receive any 
decorations or awards indicative of combat status.  The 
veteran was awarded the National Defense Service Medal; 
however, such was awarded to all personnel for honorable 
active service for any period between June 27, 1950, and July 
27, 1954, or between January 1, 1961, and August 14, 1974.  
See Manual of Military Decorations and Awards, 6-1 
(Department of Defense Manual 1348.33-M, July 1990).  The 
Vietnam Service Medal awarded to the veteran was also awarded 
to all members of the Armed Forces of the United States 
serving at any time between July 4, 1965, and March 28, 1973, 
in Thailand, Laos, or Cambodia or the airspace thereover in 
direct support of operations in Vietnam.  Similarly, the 
Republic of Vietnam Campaign Medal was awarded to all service 
personnel within the cited theater, and it, too, is not 
determinative of combat participation.  See Army Regulation 
672-5-1, 28.  

While the veteran contends that he suffered a minor cut on 
his right ankle from a piece of shrapnel in a mortar attack, 
this is not reported in the service medical records, nor are 
any injuries reflective of participation in combat.  There is 
a record of a cut to the right foot sustained in June 1967, 
however the source of the injury was not described.  Based on 
the evidence of record, the Board concludes that combat 
status has not been demonstrated in this case.  See Moreau, 
Dizoglio and Doran, all supra.

Because it has not been shown that the veteran engaged in 
combat within the meaning of the regulation, the law requires 
that stressors be corroborated by evidence other than the 
veteran's lay testimony or the diagnosis of PTSD.  

The veteran has submitted photographs, some purportedly taken 
by him, depicting the severed heads of four Viet Cong, as 
well as another photograph depicting a deceased Viet Cong, 
whom the veteran claims to have participated in killing.  
Several individuals are seen standing around the body; 
however their faces cannot be seen.  

While it is unclear from the photographs who took the 
pictures and who was present when the photographs were taken, 
J.F., a fellow serviceman, has provided statements dated in 
November 2004 and October 2005, attesting to his personal 
recollection that he accompanied the veteran on the mission 
where they discovered the severed heads of the Viet Cong 
depicted in the photographs.  In addition, he stated that the 
veteran was one of the individuals in the photograph of the 
deceased Viet Cong, and that he recognized the veteran's 
rolled-up pant legs seen in the photograph, as well as his 
lack of boots, as being related to his skin condition.  
Moreover, the Board believes that the veteran's possession of 
the original photographs is strong evidence that he either 
took the photographs or that they were taken with his camera.  

The veteran also submitted articles from an internet 
publication which documents the activities of the 65th Combat 
Engineer Battalion, including their participation in the 
destruction of enemy fortifications, search and destroy 
missions, and tunnel exploration.  The veteran's service 
medical records show that he was assigned to the 65th 
Engineer Battalion during his tour in Vietnam.

While the evidence does not establish that the veteran 
actually engaged in combat with the enemy, his service as a 
combat engineer in a unit that had frequent direct contact 
with the enemy makes his account of having encountered the 
deceased enemy soldiers depicted in the photographs likely.  
In sum, while the photographs submitted by the veteran do not 
conclusively prove that he personally witnessed the events 
depicted therein, they, when considered along with his 
service records, the articles submitted, and the statements 
of J.F., offer independent evidence which supports and does 
not contradict the veteran's testimony.  Doran, 6 Vet. App. 
at 289.  Moreover, the Board has found the veteran's 
testimony to be credible.  Accordingly, the Board concludes 
that at least one of the veteran's stressors has been 
verified.

There is also of record a current medical diagnosis of PTSD 
that has been linked to the veteran's military service and 
the stressors described by the veteran.  While a December 
2004 VA examination did not result in a diagnosis of PTSD, 
the Board notes that another VA physician, R.O.A., M.D. has 
diagnosed PTSD on several occasions, including in a May 2004 
examination report, as has the veteran's private 
psychiatrist, S.I., M.D.  The Board finds none of the 
opinions to be inadequate, inconclusive, or otherwise 
unreliable.  They all appear to be based on a familiarity 
with the veteran's history and symptomatology.  The Board 
believes that there is simply a difference of opinion among 
the various medical professionals, and that there is no basis 
to favor one opinion over another.  

Where as here there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005); Gilbert, 1 Vet. App. at 53.  Accordingly, the Board 
also finds that the medical evidence adequately establishes 
that the veteran has PTSD due to the verified service 
stressor.  


ORDER

Service connection for PTSD is granted.


REMAND

Service connection is currently in effect, with a 10 percent 
disability rating assigned, for eczematous dermatitis.  
Diagnostic Code 7806 provides that dermatitis or eczema is 
rated in accordance with the percentage of skin surface 
affected by the condition.  The veteran was afforded a VA 
skin examination in May 2005.  The examiner diagnosed chronic 
eczematous dermatitis, but did not discuss the percentage of 
the veteran's skin surface affected by the condition, nor did 
the examiner provide any other information that would allow 
the Board to determine the appropriate percentage.  The Board 
therefore considers the report of this examination to be 
inadequate for rating purposes.  

Accordingly, this case is REMANDED to the Appeals Management 
Center (AMC) or the RO for the following actions: 

1.  The RO or the AMC should send the 
veteran a letter requesting him to 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation of his eczematous dermatitis 
during the period of this claim or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.  It should also 
ensure that he is provided any other 
notice required under Dingess/Hartman. 

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence. 

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected eczematous dermatitis.  
The claims folder must be made available 
to and reviewed by the examiner. 

All indicated studies should be 
performed.  

The examiner should describe all current 
manifestations of the veteran's 
eczematous dermatitis, and should 
specifically describe the percentage of 
total skin surfaces affected by the 
condition, as well as the percentage of 
exposed skin surfaces affected.  The 
examiner should also state whether the 
condition has required intermittent 
systemic therapy, such as corticosteroids 
or other immunosuppressive drugs, during 
the past 12-month period, and if so, for 
what portion of that period.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted. 

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order. 

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


